DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: Claim recites the term “selects”, which is improper. Examiner interpreted this term to be “select”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation is: “a signal processing device"  in claims 1 and 15. Examiner interpreted “a signal processing device” as a ([0047], FIG. 9) “signal processing device 120 includes an analog front end (AFE) circuit 121, an analog-to-digital converter (ADC) 122 and a digital signal processor (DSP) 123”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-15 are all within at least one of the four categories.
The independent claims recite:
Regarding Claim 1 and 15, receive the at least one physiological signal, wherein the signal processing device compares the at least one physiological signal with a reference physiological signal pattern to obtain a comparison result, the signal processing device selects a selected electrode pair from the sensing electrodes based on the comparison result, and the signal processing device uses the selected electrode pair to perform a physiological signal measurement on the organism during a normal operation period
Regarding Claim 11, comparing the at least one physiological signal with a reference physiological signal pattern to obtain a comparison result by a signal processing device; selecting a selected electrode pair from the sensing electrodes based on the comparison result by the signal processing device; and performing a physiological signal measurement of the organism by using the selected electrode pair during a normal operation period by the signal processing device. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).



The claimed steps of receiving, comparing, selecting and performing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC. See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-10 and 12-14 recite steps (e.g. sensing, referencing, selecting, thresholding) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract 
This judicial exception (abstract idea) in claims 1-15 is not integrated into a practical application because:  
•	The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for processing, transmitting, recording and reading merely invoke a computer as a tool.
•	The data-gathering step (sensing) does not add a meaningful limitation to the method as it is insignificant extra-solution activity. 
•	There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for comparing, selecting, processing and referencing. 
•	The claims do not apply the abstract idea to affect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a signal measurement. 
•	The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide 
The additional elements are identified as follows: physiological signal sensing device and signal processing device.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
•	Applicant' s Background in the specification;
•	Applicant' s specification (para [0056] and Figures 1 and 9) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g comparing, selecting, processing and referencing) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
•	the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal” in claim 1, 11, and 15 is a relative term which renders the claims indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims 2-10 and 12-14 inherit and do not remedy the deficiencies of independent claims 1, 11 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2014/0187995).
Regarding Claim 1, Hu discloses a physiological signal sensing system (figure 1-13), comprising: a physiological signal sensing device having a plurality of sensing electrodes([0004]), wherein the sensing electrodes are used to contact a skin of an organism to sense at least one physiological signal([0023,0036]); and a signal processing device coupled to the physiological signal sensing device to receive the at least one physiological signal ([0027]), wherein the signal processing device compares the at least one physiological signal with a reference physiological signal pattern to obtain a comparison result ([0031]), the signal processing device selects a selected electrode pair from the sensing electrodes based on the comparison result ([0033]), and the signal processing device uses the selected electrode pair to perform a physiological signal measurement on the organism during a normal operation period ([0032-0033]).
Regarding Claim 2, Hu discloses at least one physiological signal comprises an electromyography signal of a muscle bundle of the organism ([0004, 0038]).
Regarding Claim 3, Hu discloses the physiological signal sensing device further comprises a reference electrode, and the plurality of sensing electrodes are located around the reference electrode ([0004, 0023, 0036], See Figure 9).
Regarding Claim 4, Hu discloses the plurality of sensing electrodes are divided into a first sensing electrode group and a second sensing electrode group, the first sensing electrode group is located on a first side of the reference electrode, and the second sensing electrode group is located on a second side of the reference electrode ([0044], See Figures 6-8).

Regarding Claim 5, Hu discloses the signal processing device compares the at least one physiological signal with the reference physiological signal pattern ([0004, 0025]) to selects a first selected electrode from the first sensing electrode group and a second selected electrode from the second sensing electrode group, the first selected electrode and the second selected electrode serve as the selected electrode pair ([0026-0028]).
Regarding Claim 6, Hu discloses a switch coupling to the physiological signal sensing device to select one sensing electrode from the first sensing electrode group, or to select the one sensing electrode from the second sensing electrode group ([0024], “control unit” 120).
Regarding Claim 7, Hu discloses a database for storing at least one reference pattern, wherein the signal processing device selects the reference physiological signal pattern from the at least one reference pattern of the database according to a target condition ([0033]).
Regarding Claim 11, Hu discloses a physiological signal sensing method, comprising: sensing at least one physiological signal of an organism by a plurality of sensing electrodes of a physiological signal sensing device ([0004,0023]); comparing the at least one physiological signal with a reference physiological signal pattern to obtain a comparison result by a signal processing device ([0031]); selecting a selected electrode pair from the sensing electrodes based on the comparison result by the signal processing device ([0026-0028]); and performing a physiological signal measurement of the organism by using the selected electrode pair during a normal operation period by the signal processing device ([0032-0033]). 



Examiner Comment on Prior Art
The prior art does not teach or suggest claims 8-10 and 12-15. However, the claims are not eligible for patenting under 35 USC 101, as explained above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nierenberg (2014/0135643) teaches the use of multiple electrodes and comparing/refencing electrode pairs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REILLY CARLTON whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/R.A.C./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791